Case 1:17-cv-00487-PLM-RSK ECF No. 123, PageID.2725 Filed 07/15/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 Country Mill Farms, LLC and                         Case No. 1:17-cv-00487-PLM-RSK
 Stephen Tennes,

                         Plaintiffs,                 Honorable Paul L. Maloney
         v.

 City of East Lansing,

                         Defendant.




                Order Granting Plaintiffs’ Motion for Leave to Seal Trial Exhibits

         Plaintiffs Country Mill Farms, Inc. and Stephen Tennes having filed a Motion for Leave to

 Seal Trial Exhibits and the Court being duly advised:

         ORDER that Plaintiffs’ Motion for Leave to Seal Trial Exhibits is GRANTED. Plaintiffs

 shall file Trial Exhibits 70, 71, 73, 74, and 77, and trial testimony related to those exhibits, under

 seal pursuant to W.D. Mich. LCivR 10.6.




         July 15, 2021
 Date: ____________________                         /s/ Paul L. Maloney
                                                 Paul L. Maloney
                                                 United States District Judge
